Mr. Chief Justice Quiñones
delivered the opinion of the court
*250This is an appeal taken by Celestino Dominguez Rubio on behalf óf Teodoro Santiago Rivera from a decision of the Registrar of Property of Ponce, refusing to admit to record judicially a declaration establishing ownership.
Teodoro Santiago Rivera having instituted judicial proceedings in the District Court of Ponce to establish the ownership of a rural property, and such ownership having been declared in his favor by the district court, the registrar refused to record it on the ground'that the petitioner had acquired the said property under a written title according to the decision placed at the end of the document presented in the registry.
Attorney Celestino Dominguez took an appeal from this decision on behalf of the petitioner Teodoro Santiago y Rivera, seeking the reversal thereof and an order to the registrar to record the document.
According to the jurisprudence established by the General Directorate of Registries of Property and Notarial Offices of Spain, in a large number of decisions prior and subsequent to the change of sovereignty in this Island, the' power granted by article 18 of the Mortgage Law to registrars of property to pass upon documents issued by judicial authorities, for the sole purpose of admitting, suspending or refusing the record thereof in the registry, does not authorize them to pass upon grounds on which the judicial decisions are based; and the only ground of the registrar for refusing to record the declaration of ownership which had been approved and ordered recorded by a final decision of the District Court of Ponce was that the petitioner had a written title, and therefore, did not have the right to obtain the benefit granted by article 395 of the Mortgage Law to owners lacking written titles of ownership of that class, it is evident that the denial of the registrar cannot be upheld and that it should be reversed on account of said official lacking jurisdiction to question the decision of the court which approved the proceedings to estab-*251lisia ownership and directed the admission thereof to record in the registry of property.
In view of the provisions of said article of the Mortgage Law in force in this Island and the decision of the General Directorate of Registries of Property and Notarial Offices, on the subject, the decision of the Registrar of Property of Ponce placed at the end of the certificate presented concerning the order approving the proceedings to establish ownership involved in this appeal, is reversed, and it is held that it is recordable in the registry of property; and consequently it is ordered that said document be returned to the Registrar of Ponce with a certified copy of this decision for his information and other purposes which may be proper in law.
Reversed.
Justices Hernández, Pigueras, MacLeary and Wolf concurred.